 LAFAYETTERADIO ELECTRONICS CORP.491LafayetteRadioElectronicsCorp.andLocal 431,InternationalUnion of Electrical;,Radio and Ma-chineWorkers, AFL-CIO. Case 29-CA-1578December 9, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYOn May 27, 1971, Trial Examiner Henry L. Jaletteissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged incertain unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed initsentirety,as set forth in the attached TrialExaminer's Decision. Thereafter, the General Coun-sel and the Charging Party filed exceptions to theTrial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L. JALETFE, Trial Examiner: This case involvesallegations that the Respondent violated Section 8(a)(5)and (1) of the Act by refusing to permit a representative ofthe Union to be present at the interrogation of employeesconcerning their alleged participation in thefts of moneyand merchandise from Respondent. The complaint wasissued on November 9, 1970, pursuant to an unfair laborpractice charge filed by the Union on February 4, 1969. Thecase was heard in Brooklyn, New York, on February 22and 23, 1971.1Inhisbrief,counsel for General Counsel moved to correct thetranscript as set forth in an Appendix headed "Typographical Errors." TheUpon the entire record,' including my observation of thewitnesses, and after due consideration of the briefs filed byGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a New York corporation with its principaloffice and a warehouse and store at Syosset, New York (theonly facility involved herein), and stores at various otherplaces in the State of New York, where it is engaged in theretail sale and distribution of electronic equipment andrelated products. In the course and conduct of its businessoperations, Respondent annually derives gross revenues inexcessof $500,000 and purchases and causes to betransported and delivered in interstate commerce goodsand materials valued in excess of $50,000.II.THE LABOR ORGANIZATIONINVOLVEDLocal 431,International Union of Electrical,Radio andMachine Workers,AFL-CIO,is, and has been at all timesmaterial herein,a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Facts 'There is no dispute about the essential facts. As noted inthe statement of Respondent's business, Respondent isengaged in the retail sale and distribution of electronicequipment. The theft of merchandise is one of Respon-dent'smajor problems. Either through the actions of itssecurity guards, observations by its supervisors, or informa-tion supplied to it by other employees or by other sources,Respondent will learn that employees are or may beengaging in theft of merchandise. On such occasions,Respondent will conduct an investigation which mayfollow one of two courses.A suspected employee will be sent to the office ofPersonnel Manager Charles Dornbaum. He will interrogatethe employee to determine whether or not there is any truthto the information which Respondent has receivedimplicating the employee in the theft of its property. Hemay even accuse the employee of theft. If possible, he willobtain a written statement from the employee admitting hisguilt.On other occasions, an employee about whom informa-tion is received will be sent to Dornbaum's office adDornbaum will escort the employee to an office where hewill introduce him to a private detective working undercontract with Respondent. The detective will interrogatethe employer, privately and, if the employee is willing, givethe employee a polygraph test. As in the case whereDombaum conducts the interrogation, the detective willattempt to obtain from the employee a written statement ofguilt. The results of the detective's interrogation are turnedover to Dornbaum.Respondent has a no compromise policy of alwaysmotion has not been opposed and it is hereby granted, and the Appendix isreceived in evidence as TX Exh. 1.194 NLRB No. 77 492DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarging any employee it concludes has been guilty oftheft, irrespective of^the amount of thethef0, Nevertheless,Respondent does not always tell an employee that he isfired immediately upon proof of his guilt.The interrogation of an employee may reveal not only theemployee's own guilt, but also it may reveal thievery to agreater extent than previously suspected and the interrogat-ed employee may implicate others. In these circumstances,the investigation is broadened to include the interrogationof implicated employees. In some cases, the original suspectmay be reinterrogated even though he admitted his ownguilt in the initial interrogation. Such an investigation maytake 2 days with no adverse action until the investigationhas been completed.An additional reason for not discharging an employeeimmediately on proof of guilt is Respondent's desire torecover some of the stolen merchandise. For example, anemployee was caught with three transceivers (mobile radiounits) under his coat when leaving work one day. He wasquestioned by a supervisor and gave a written statement.His guilt was clear. However, he was not discharged thenand there. Instead, he was asked to report to Dornbaum thefollowing day. The employee did and he agreed to take a liedetector test,whichwas administered by a privatedetective.This test showed the employee had stolenmerchandise on other occasions and Dornbaum madearrangements to meet him the following day to receive themerchandise.Dornbaum recovered $9,000 worth ofmerchandise. Up to this point there had been no mention ofdischarge, but after he turned the merchandise over toDornbaum, the employee remarked, "Well, I guess youdon't want me back." Dornbaum replied, "Well, at thispoint I don't think so."The interrogations which underlie the allegations of thecomplaint arose out of thefts at Respondent's Syossetfacility and were conducted in August 1968, January 1969,and December 1970. It is not clear how many employeeswere interrogated in August, but one was found to beinnocent and returned to work. In January, nine employeeswere interrogated, but only five were discharged. Two wereinterrogated in December, and both were discharged.The Union has been the bargaining representative ofRespondent's employees at certain of its locations for manyyears and at all times material herein a collective-bargain-ing agreement was in effect. On August 23, 1968, theUnion's business agent, Sidney Gilbert, received informa-tion that Respondent had been calling employees into theoffice and interrogating them about alleged thefts. Pursuantto Gilbert's request, a meeting was held on August 27 withRespondent's labor consultant and other representatives ofRespondent. At this meeting Gilbert informed Respondentthat the Union objected to interrogation of employeeswhich resulted in their being discharged where they wereaccused of violating any rules of the Company and statedthat the Union wanted to have a union steward present2As a notice to all employees states, "Theft is theft, whether the amountinvolved is big or small The theft of a 50e item and the theft of a $2,000collection of merchandise involve the same principle as far as we areconcerned. If everyone took 50e worth of merchandise often enough thiscompany would be bankrupt "3Texaco, Inc,Houston Producing Div,168 NLRB 360, enforcementdeniedN.L R.Bv.Texaco,Inc.,408 F.2d 142 (C A. 5) InUnited Aircraftwhen any such interrogations were contemplated byRespondent.Respondent's labor consultant, Louis Basis, told theUnion that they would not be permitted any suchprivileges; that the Union had no right to be present; andthat Respondent intended to proceed the way it had been.proceeding in the past.Thereafter, on September 11, 1968, the Union sent aletter to Respondent stating as follows:We herewith request that the company shall notinterrogate any employee with respect to employmentormatters thatmay result in disciplinary actionincluding termination of employment without notice tothe Union and having a Union representative present.Respondent did not reply to the letter, but the Unionheard of no complaints until January 1969. Upon learningat that time that employees were again being called in,Gilbert asked for a meeting with Respondent. Such ameeting was held in January 1969, with representatives ofRespondent, including Personnel Manager Charles Dornb-aum. Gilbert protested Respondent's failure to permitunion representation when employees were called in or toadvise them that they had the right to have a unionrepresentative present. He renewed the demand that unionrepresentation be permitted to the employees. Respondentadhered to its previous position.'B.Analysis and ConclusionsThe main issue in thiscase is theright of a Union to bepresentduring a meeting between an employee andmanagementrepresentativesrespectingthe employee'salleged theft of company property. There are only a fewcaseswhich have considereda similarissue and in only oneof these did the Board find that the Union had the right tobe present, and that case was denied enforcement by thecourt of appeals .3 (In thiscase,unlikeTexaco,theemployeeswere not the onesto requestunion representa-tion.The onlyrequest wasthat of the Union. There is,therefore no question of an independent 8(a)(1) violation asinTexaco.)From the grist of theTexacocase and those cases whichhave considered the issue, the principle appears to haveevolved that the right to union representation exists if thepurpose of the meeting between the employee andmanagement is disciplinary; but that the union has no rightto be present if the purpose of the meeting is fact finding orinvestigatory. InTexaco,the employee in question hadbeen caught in the act ofstealing,had admitted the theft,and had been promptly suspended without pay by hisforeman. In the circumstances, the Board concluded thatthe only purpose of the meeting that was later held was todetermine whether thesuspensionshould be lifted orcontinued, or a strongersanctionimposed. This was aCorporation (Pratt &WhitneyDivision), 179NLRB No. 160, a TrialExaminerupheld the right of an employeeto union representation duringinterrogation about hisalleged misconduct, but theBoard had no occasionto pass on the question because theunion did not enjoymajority status atthe time ofthe interrogationsand the employer accordingly was under noobligationto bargain with it LAFAYETTE RADIO ELECTRONICS CORP.493disciplinary purpose and it involved direct dealing'with theemployee.InChevron Oil Company,168NLRB 574 at 578, theBoard stated, "But this is not to say that a bargaining agentmust be privy to management councils, or that representedemployees must be shielded by that.agent from companyinquiries, on each and every occasion when managementembarks upon an investigation to ascertain whether plantdiscipline has been breached."What factors determine whether a meeting is factfinding,rather than disciplinary? InChevron Oil, supra,no definiteadverse action had as yet been decided on. InJacobe-Pearson Ford Inc.,172 NLRB No. 84, the Board found that"the `potential' for disciplinary action was remote.. . ." InTexaco, Inc., Los Angeles Sales Terminal,179 NLRB No.157, the Board found that management was neitherprecommitted to disciplinary action, nor to whether theconduct under investigation even merited discipline, and ifso,what degree of discipline. InDayton TypographicalService, Inc.,176 NLRB No. 48, management expresslystated the purpose of the meeting was not disciplinary andits actions were consistent with such a statement.If these two ideas represent the only alternatives in asituation suchas ispresented herein, the complaint must bedismissed because the evidence clearly shows that theinterrogations that occurred had a factfinding purpose andnot a disciplinary purpose.The interviews fall into two categories: those byDornbaum and those by private detectives.Itseemsunnecessary to point out that the detectives were notinvolved in any way in Respondent's decision makingrespecting the discipline of employees; they are what theirjob classification signifies, investigators. Their interviewswith employees cannot therefore be characterized as havinga disciplinary purpose. Discipline by Respondent could,and did, follow from their interviews, but this does notchange the nature of the interviews they conducted.The interviews by Dornbaum could well have had adisciplinary purpose since he is director of personnel.However, this does not preclude a finding that the purposeof his interviews was factfinding. In this connection, twosituationsmust be examined: (1) the interviews ofemployees about whom Respondent had received informa-tion giving rise to a question of possible guilt; (2) theinterviews of employees where Respondent had clear proofof guilt.The first situation is that described by Luis Torres,Anthony Macchia, and Marino Gallon. Whatever informa-tion Respondent had about their actions, there was still apossibility of innocence; there was still a possibility that an4General Counsel in an effort to overcome the evidence that thepurpose of the interviews was factfinding states that"assuming arguendo,that the sessions are investigatory, at some point prior to the actualdischarge theUnion should be notified and given the chance to bepresent" Whatever merit there may be to this position, it is not in issueherein. The Union's written request was very explicit, namely, ". . . thatthecompany shall not interrogate any employees with respect toemployment or matters that may result in disciplinary action includingtermination of employment without notice to the union and having a unionrepresentative present " In my opinion, this request is very clear and isaddressed to a single matter: the interrogation of the employees about thealleged thefts. The Union's oral requests in August 1968 and January 1969were not essentially different. Dornbaum testified, without contradiction,interviewwould clear the employee. Accordingly, onecannot infer from the mere fact of the interview that itspurpose was to discuss with the affected employee thediscipline to be meted out. One must look elsewhere to findevidence of such a purpose and none is to be found.The second situation is analogous to the situation in theTexacocase. As noted earlier, an employee was caught by asupervisor leavingwork with three transceivers.Headmitted the theft in a written statement to the supervisor.Yet, Dornbaum had a meeting with him and the employeeconsented to interrogation by a detective and to a hedetectortest.Considering his established guilt before hespoke to Dornbaum and the detective, how could hisinterrogation be characterized as investigatory? Is not theinference warranted that the interrogation as inTexacohadadisciplinarypurpose?An inference of disciplinarypurpose might have been warranted, but it was negated byDornbaum's testimony about the purpose of interrogationwhere guilt is clear. Dornbaum convincingly demonstratedthe investigatory purpose of the interrogation by recoupingthousands of dollars of stolen merchandise. It can be seen,therefore, that even where guilt has been established it doesnot necessarily follow that the employee interviews are forthe purpose of discipline. There may still be an investigato-ry purpose, albeit a different investigation from that whereguilt has not been established. In my judgment, in thissituation, as well as the first one, there must be otherevidence of a disciplinary purpose in order to fit this caseinto theTexacomold.In none of the cases portrayed in the record, whether ofthe first variety or the second, was any evidence adducedthat Dornbaumdiscussedwith the employee involved thediscipline to be imposed for the misconduct. The reason ofcourse is simple: the discipline was predetermined andnonnegotiable. (By saying the discipline was nonnegotiable,Ido not mean that discipline of employees is not amandatory subject of bargaining, nor do I imply that theUnion had waived the right to bargain about the matter. Iuse the term to emphasize that in this case there were nodegrees of discipline, unlikeTexacowhere the Board foundthe purpose of the meeting to determine whether thesuspension should be lifted or continued, or a strongersanction imposed.) Discharge followed a theft of a 5-centitem as well as a $2,000 collection of merchandise.4What significance attaches to the fact that discipline bydischarge has been predetermined? For example, inJacobe-Pearson Ford, Inc., supra,the Board deemed the "potential"for disciplinary action to be remote and relied on thatfactor in finding no violation. Here the potential fordiscipline was real, but it was only real if the employee wasthat the Union never requested to be present after an interrogation, butbefore discharge.Accordingly,as the Respondent had the right under thecontract to discharge for good cause shown without prior notice to theUnion, the Respondent's failure to notify the Union prior to discharge fortheft cannot form the basis of an unfair labor practice finding.In addition,testimony was adduced as to whether or not Respondent gave propernotice to the Union of the discharge of employees found to have stolencompany property This testimony is not relevant to the issues raised by thecomplaint The complaint does not allege that Respondent violated the Actby failing to notify the Union of such discharges. The complaint allegesspecifically and only that Respondent refused to permit a representative ofthe Union to be present at the interrogations. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDguilty of stealing. And this is what is significant, not thepredetermined policy of discharge. If the evidence aboutthemanner in which the interviews were conductedindicates a purpose to discoverwhetheremployees arestealing, the existence of a predetermined policy ofdischarge for stealing in no way alters the nature of theinterview.On the basis of the foregoing, if the finding of a violationhinges on whether the interviews were "factfinding" or"disciplinary," I would find that there was no violation herebecause of the evidence of a factfinding purpose and theabsence of any evidence that Respondent discussed withemployees the discipline to be meted out to the guilty. ButGeneral Counsel argues for a violation on a broaderconcept than that presented by the factfinding versusdisciplinary concept. According to General Counsel, theemployeeswere in need of, and entitled to, unionrepresentation, because ". . . the interrogations in thecircumstances here were also reasonably calculated toprejudice any future grievances as to the `cause' for anysubsequently imposed discipline because the interrogationswere for the purpose of extracting detrimentaladmissionsor confessions. Accordingly, any such interrogations tendto render futile any future grievances concerning the`merits'of the employee's case and would virtually restrictany meaningful contentions later to the subject of themeasureof discipline."There is a certain appeal to this contention, and althoughGeneral Counsel does not cite the case, his contentionechoes the principle underlying the Supreme Court'sdecision inEscobedo v. State of Illinois,378 U.S. 478,wherein the Court, quoting from an earliercase, stated thatthe "right to use counsel at the formal trial [would be] avery hollow thing [if ] for all practical purposes, theconviction is already assured by pretrial examination." 5 Byparity of reasoning, the right to union representation in theprocessing of a grievance through the various steps of thegrievance procedure, including arbitration,which thecollective-bargaining agreement provides for, is a verya It is notedthat in its brief to the court inTexaco, supra,the Boardcited not onlyEscobedo,but alsoMirandav. Arizona,384 US. 436 (1966),hollow thing if the decision to discharge is immune fromchallenge because of a statement of the employee obtainedin a private interrogation.Despite the similarity of the two situations, I concludethat General Counsel's contention must be rejected.Escobedorests on a constitutional guarantee of the right tocounsel.Although General Counsel is here asserting theexistenceof a statutory right, in reality the right which heseeks to protect is a contract right, namely, the assertednullification of the grievance and arbitration provisions ofthe contract. Of course, in certain circumstances, the statuteprotects the rights the union acquires by contract. SeeSt.Louis Cordage Mills,170 NLRB No. 7;W. P. Ihrie & Sons,165NLRB No. 2. In this case, Respondent has notrepudiated any of its contractual obligations. It has notrefused to process grievances over the discharge of anyemployee for theft (none was filed). Since the contract doesnot give the Union the right to be present during aninterrogation (the Union sought unsuccessfully to obtain aprovision to that effect in the contract in the negotiations in1969) and since I find the interrogations were part of aninvestigation and that there is no evidence that Respondentdealt directly with employees about tenure and conditionsof employment, I shall recommend that the complaint bedismissed in its entirety.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act bythe conduct alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, I recommend that the complaint bedismissed in its entirety.andUnited States v.Wade,388 U.S. 218 (1967), cases which also dealt withthe rights of criminal suspects to be represented by counsel.